In the

United States Court of Appeals
              For the Seventh Circuit

No. 09-3713

X IAO JUN L IANG,
                                                         Petitioner,
                                v.

E RIC H. H OLDER, JR.,
                                                        Respondent.


               Petition for Review of an Order of the
                  Board of Immigration Appeals.
                          No. A095-928-809



    A RGUED A PRIL 19, 2010—D ECIDED N OVEMBER 24, 2010




 Before B AUER and S YKES, Circuit Judges, and G RIESBACH,
District Judge. 
  G RIESBACH, District Judge. Xiao Jun Liang, a citizen of
the People’s Republic of China, arrived in the United
States without a valid entry document on July 30, 2003.
She applied for asylum, withholding of removal and



  Hon. William C. Griesbach, District Judge for the Eastern
District of Wisconsin, sitting by designation.
2                                               No. 09-3713

protection under the Convention Against Torture (“CAT”),
alleging that she was mistreated by the Chinese gov-
ernment due to her membership in the Democratic Party.
An Immigration Judge (“I.J.”) denied her applications, and
the Board of Immigration Appeals (the “BIA” or “the
Board”) affirmed the decision on March 1, 2004.
  Despite the denial of her applications, Liang was not
removed from the United States; nor did she leave the
country voluntarily. On August 24, 2009, almost five-and-
a-half years after entry of the final order of removal,
Liang filed a motion to reopen the proceedings and
again apply for asylum, withholding of removal and
CAT protection, this time on the ground that she
feared persecution in the form of forced abortion and
sterilization under China’s “one-child rule.” The Board
denied Liang’s motion to reopen on October 16, 2009,
and she petitioned this court for review. Finding no
abuse of discretion by the Board, we deny Liang’s petition.


                      I. Background
  As noted above, Liang initially sought asylum and
related relief shortly after her arrival in the United States
on July 30, 2003, on the ground that she was subjected to
mistreatment because of her membership in the Demo-
cratic Party. Liang was nineteen years old at the time.
At the hearing on her application, the I.J. questioned
Liang about her claimed fear of political persecution
and found her not credible. Liang testified that she had
joined the Democratic Party in 1998, was accepted as a
member and was sworn in at the end of 2001. She did not
No. 09-3713                                             3

know the platform of the Party, however, and did not
have a membership card or any other proof of member-
ship. The I.J. noted there was no indication the party
referred to by Liang exists. The I.J. stated that he had
reviewed the reports issued by various organizations,
particularly the U.S. State Department and the United
Kingdom, and asked Liang whether she recognized any
of the political organizations listed in those reports
which were known to suffer persecution. Liang did not
recognize any of them. Thinking that she may have
meant the China Democracy Party, the I.J. asked Liang if
she recognized the names of any of its leaders, but she
again said she did not. Transcript of Oral Decision of the
I.J. at 2, 3.
  The I.J. also found that Liang’s account of how she had
arrived in the United States was not credible. Liang
testified that on December 23, 2001, she was caught
by the authorities distributing pamphlets for the propa-
ganda section of the Party, beaten all over her body and
woke up at home. She testified she remained in hiding
from the end of 2001 until July of 2003, when she was
smuggled to the United States. However, she was ex-
tremely vague about how she traveled to the United
States. She did not know if her parents paid a smuggler
or what her itinerary was. As recounted by the I.J., Liang
testified she traveled through Yunan Province from
her home in the City of Fuzhou located in Fujian
Province, then entered Laos and used a boat to arrive
in Thailand. She testified that she arrived at Chicago’s
O’Hare International Airport on a flight from South
Korea. She maintained that she boarded the flight in
4                                              No. 09-3713

South Korea after she received a passport from Singapore,
which she then lost or “ripped up” on the flight before
she arrived in the United States. Id. at 2-5.
  At the conclusion of the hearing, the I.J. orally denied
Liang’s applications. He concluded it was almost certain
that Liang did not belong to the China Democracy
Party since she was unaware of its activities, its leaders
and what had happened to them, or when it was
founded. Her testimony was inconsistent with the state-
ment she initially gave at the airport upon her arrival in
the United States, and her account of how and why
she left her home in Fujian Province was vague and
implausible. Noting that the existence of a smuggling
ring in Fujian Province was a “well-established fact” and
the average fee for smuggling someone into the United
States from China, according to official reports, was
between $35,000 and $50,000, the I.J. concluded:
    I think it is most unlikely, in fact, probably impos-
    sible for the respondent to have made the trip
    she described on her own. I think the respondent,
    when questioned by the Court, has given misleading
    information when she was asked direct questions
    about how she came here and why she came here.
    I am convinced that the respondent’s presence in the
    United States had nothing to do with any political
    activities of any kind and it does have to do with
    her family’s and her desire to find work in the
    United States.
Id. at 7. The Board affirmed without opinion on March 1,
2004, making the I.J.’s decision the final agency decision.
Liang did not seek further review.
No. 09-3713                                             5

  On August 24, 2009, Liang filed a motion to reopen
the proceedings, alleging that she now feared persecu-
tion under China’s one-child policy. See 8 U.S.C.
§ 1101(a)(42)(B) ([A] person who has a well founded
fear that he or she will be forced to [abort a pregnancy
or to undergo involuntary sterilization] or subject to
persecution for such failure, refusal or resistance shall
be deemed to have a well founded fear of persecution
on account of political opinion.”). Liang alleged that
since her last hearing she had married Guihua Lin, also
a citizen of China, and given birth to a daughter. At
the time she filed her motion to reopen, Liang was also
pregnant with her second child whose due date was on
or about November 15, 2009. (Liang later gave birth to a
second daughter in late October 2009.) Liang also
alleged that since her hearing on her initial application
for asylum, conditions in China had changed. She
claimed that she had obtained evidence that there had
been an increase in enforcement of China’s family
planning policy through forced abortions and forced
sterilization procedures. Having violated China’s family
planning policy by becoming pregnant with a second
child, Liang claimed that China’s increased enforcement
of the policy gave rise to a well-founded fear of persecu-
tion if she returned.
  In her affidavit in support of her motion, Liang re-
counted the dates of her marriage, the birth of her first
child, and the expected birth date of her second child.
Liang also noted that both she and her husband desired
to have additional children. Liang stated that in tele-
phone conversations with her family in China, she had
6                                                No. 09-3713

learned that over the past year the Chinese govern-
ment had increased the intensity of its enforcement of
the Family Planning Law in her home city of Fuzhou in
Fujian Province. Family members had told her of
several incidents in which women who had given birth
to a second child were forcibly sterilized. She had also
been told of one woman who was forced to abort her
second child and was later sterilized because she
became pregnant during a required waiting period.1
Liang stated her father-in-law had gone to the local family
planning office and inquired about their current practice.
He was told that couples with one child were targeted
for IUD insertions; couples with two children were tar-
geted for sterilization and subjected to monetary penal-
ties. Liang stated that her pregnancy with a second
child so soon after the birth of her first child and without
a birth permit was a serious violation of China’s family
planning law, even though her children were born over-
seas. Once she and her husband arrive home, they will
be required to register their children in order for them
to receive schooling or medical care. Her children will
then be considered Chinese citizens, and she will be
forced to undergo sterilization. It was to avoid persecu-
tion in the form of such forced sterilization that Liang
claimed she was seeking the protection of the United
States.




1
  According to Liang, some women whose first child is a girl
may be granted a birth permit for a second child after a four-
year waiting period.
No. 09-3713                                              7

  Along with her affidavit, Liang submitted numerous
other documents, some of which were specific to her
case, such as letters from her father and father-in-law
describing the events she recounted in her affidavit.
Liang also included an April 2009 notice from the
Qianyang Village Committee of Fuzhou City Mawei
District Tingjiang Town. The notice, which appears to
have been sent in response to her husband’s inquiry
about the family planning policy, states that her
pregnancy is in violation of China’s Nationality Law and
directs Liang and her husband to report to the Family
Planning Office within one week after her return to
China for an abortion or, if she has already given birth,
sterilization. The notice also indicates she is to pay a
Social Compensation fee between 60% and 300% of
annual income as a fine. Most of the documents sub-
mitted in support of Liang’s motion, however, were
copies of materials of a more general nature that fall
roughly into four categories: (1) internal documents
purportedly issued by Chinese provincial or local gov-
ernment family planning agencies relating to the imple-
mentation of the one-child policy; (2) excerpts from
United States governmental reports such as the annual
Country Reports issued by the Department of State, or
from proceedings before Congress regarding condi-
tions in China; (3) excerpts from reports of international
organizations concerning China’s family planning
policy; and (4) various articles from the U.S. and interna-
tional press reporting incidents of forced abortions and
sterilizations in various provinces throughout the country.
8                                             No. 09-3713

  Upon its review of the motion and supporting
materials, the Board concluded that Liang had failed to
meet her burden of showing that if the proceedings
were reopened the new evidence would likely change
the result. According to the Board, Liang failed to show
that the family planning policy at the time of her
initial hearing differed significantly from the current
policy. The Board noted that the 2008 State Department
Country Reports On Human Rights Practices indicated that
the Chinese government has “continued its decades-long
family planning policy, relying upon education, propa-
ganda, and economic incentives, as well as on more
coercive measures, including psychological pressure
and economic penalties; that enforcement of the family
planning law varied significantly: that central govern-
ment policy formally prohibited forced abortion or steril-
ization, though there were reports that local officials
had used forced abortion and sterilization to meet
family planning targets in violation of national policy.”
Board Decision at 3. Some of the materials Liang sub-
mitted, the Board noted, predated her 2003 hearing and
did not support her claim of a material change in con-
ditions within the country since that hearing. Other
material had been previously considered by the Board
and found not sufficient to show a material change in
the family planning policy. Much of the documentation
the Board found did not pertain to the area of Liang’s
home and thus was of little relevance, given the Country
Reports statement that enforcement of the policy varies
from place to place.
  Addressing the accounts of forced sterilization de-
scribed in Liang’s affidavit and the letter from her
No. 09-3713                                             9

father, the Board observed that such “anecdotal
evidence . . . does not suffice to show that the family
planning policy has materially changed since the
hearing below,” since “accounts of isolated tragic events
in documented reports, without more, do not neces-
sarily indicate that any one person is at potential risk
of that harm.” Id. Additionally, the Board noted that
Liang had not shown that her situation as the mother
of a United States citizen child who is expecting a
second child is similar to the situations of the women
who were sterilized after bearing children in China. The
Board stated it gave little weight to unsworn relatives’
statements that describe the experiences of others and
were apparently prepared for the purpose of litigation.
  Turning to the notice to Liang and her husband from
the village committee, the Board concluded it was
“entitled to virtually no weight, particularly in view of
the prior adverse credibility finding.” Id. at 4. The
notice was unsigned and had not been authenticated
pursuant to 8 C.F.R. § 1287.6, and the Board noted that
the May 2007 Department of State Profile of Asylum
Claims and Country Conditions, of which it took admin-
istrative notice, described widespread fabrication and
fraud in documents from Fujian Province. The Board
further noted that according to Liang’s own evidence,
village committees did not have authority to make
family planning decisions, and it questioned why her
husband would choose to bring the couple’s situation
to the attention of village officials if they truly feared
mistreatment. Finally, as to the various newspaper
articles Liang submitted, the Board noted that it gave
10                                             No. 09-3713

less weight to anecdotal media accounts than to the
more recent Department of State Profile and Country
Reports. Id.
  The Board also concluded that Liang had failed to
make a prima facie showing that she would be subjected
to economic or other harm amounting to persecution.
To the extent she sought reopening for CAT protection,
the Board noted that her motion was untimely and she
had failed to make a prima facie showing of a prob-
ability of torture by or with the acquiescence of a gov-
ernment official. Finally, the Board concluded that Liang
had not shown an “exceptional” situation that would
warrant the exercise of the Board’s limited discretion
to reopen sua sponte. It thereupon denied Liang’s request
to reopen.


                     II. Discussion
  Generally, a motion to reopen removal proceedings
must be filed within 90 days of the date of the final ad-
ministrative order. 8 U.S.C. § 1229a(c)(7)(C)(i). Here,
there is no dispute that Liang’s motion was filed
beyond the 90-day deadline. Her motion was filed on
August 24, 2009, more than five years after the motion
was due. It was therefore untimely.
  There is no time limit, however, if the basis of the
motion is to apply for asylum “based on changed country
conditions arising in the country of nationality or
the country to which removal has been ordered . . . .” Id.
§ 1229a(c)(7)(C)(ii). In assessing such a motion, it is im-
No. 09-3713                                            11

portant to note the distinction between changes in
country conditions and changes in personal condi-
tions. While a change in country conditions can warrant
reopening removal proceedings after the 90-day time
limit has expired, a change in the applicant’s personal
conditions will not. This is because an alien can change
his or her personal conditions over time. “It makes no
sense to allow an alien who manages to elude capture
by the immigration authorities for years after he has
been ordered to leave the country, and has exhausted
all his legal remedies against removal, to use this
interval of unauthorized presence in the United States
to manufacture a case for asylum.” Chen v. Gonzales,
498 F.3d 758, 760 (7th Cir. 2007) (citing Wang v. BIA,
437 F.3d 270, 274 (2d Cir. 2006)).
  From the foregoing, it follows that the facts that Liang
had gotten married, given birth to one child, and was
pregnant with another since her previous hearing
do not constitute grounds to reopen the proceedings.
These events represent changes in her personal condi-
tions. See Zhao v. Gonzales, 440 F.3d 405, 407 (7th Cir.
2005) (“[T]he birth of Zhao’s children is merely a change
in ‘personal circumstances’ in this country.”). In order
to reopen her removal proceedings, Liang was required
to show that a material change had occurred in the con-
ditions within China. In an effort to meet this burden,
Liang alleged that China’s “one-child” policy was
being enforced more stringently in her home province
than when she first applied for asylum. The Board con-
cluded that the materials she submitted failed to show
that either China’s family planning policy or the enforce-
12                                              No. 09-3713

ment of it had materially changed and that, in any
event, Liang had failed to make a prima facie showing
of eligibility for relief. It is this decision we are called
upon to review.
  “Motions to reopen are comparable to motions for
rehearing or for a new trial, and thus are ‘strongly
disfavored.’ ” Fessehaye v. Gonzales, 414 F.3d 746, 752 (7th
Cir. 2005) (citing I.N.S. v. Doherty, 502 U.S. 314 (1992)).
Indeed, this is especially true in immigration pro-
ceedings “where, as a general matter, every delay works
to the advantage of the deportable alien who wishes
merely to remain in the United States.” Doherty, 502 U.S.
at 323. Because the Board has “broad discretion” in this
area, its decisions are reviewed under the “deferential,
abuse-of-discretion standard of review.” Kucana v.
Holder, ___ U.S. ___, 130 S.Ct. 827, 834 (2010); Juarez
v. Holder, 599 F.3d 560, 565 (7th Cir. 2010). Under this
“highly deferential” standard, we will uphold the
Board’s decisions to deny Liang’s motion to reopen
“unless it was made without a rational explanation,
inexplicably departed from established policies, or
rested on an impermissible basis such as invidious dis-
crimination against a particular race or group.” Mansour
v. I.N.S., 230 F.3d 902, 907 (7th Cir. 2000); Pelinkovic v.
Ashcroft, 366 F.3d 532, 536 (7th Cir. 2004).
  A major obstacle to Liang’s motion to reopen her
removal proceedings based on changed country condi-
tions was the fact that China’s “one-child” policy
did not represent a change in the country’s conditions.
The one-child policy is not new; in fact, it is more than
No. 09-3713                                              13

thirty years old. See Stanford M. Lin, China’s One-Couple,
One-Child Family Planning Policy as Grounds for Granting
Asylum, 36 Harv. Int’l L.J. 231, 234-35 (1995). It was in
response to China’s vigorous enforcement of the policy
and the Board’s holding in In re Chang, 20 I. & N. Dec. 38,
43 (BIA May 12, 1989), that China’s one-child policy was
not “on its face persecutive” that Congress expanded
eligibility for asylum to expressly include fear of coercive
population control measures such as forced sterilization
and abortion as part of the Illegal Immigration Reform
and Immigrant Responsibility Act of 1996, Pub. L. No.
104-208, Div. C, 110 Stat. 3009, 3009-546. See Ke Zhen
Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 91-92 (2d Cir.
2001) (discussing background to change in law). Thus,
unless Liang could show that China’s enforcement of
the policy had become more stringent in her province
since her last hearing, she could not prevail. Moreover,
to make out a prima facie case, Liang was required to
show a “reasonable likelihood” of establishing eligibility
for asylum (or withholding of removal or CAT protec-
tion) if the case were reopened. Kay v. Ashcroft, 387
F.3d 664, 674 (7th Cir. 2004).
  In holding that Liang had failed to show that the
family planning policy at the time of her hearing in 2003
differed significantly from the current policy, the Board
noted that the 2008 Country Reports for China indicate
that “the Chinese government has continued to imple-
ment its decades-long family planning policy, relying
upon education, propaganda, and economic incentives,
as well as more coercive measures, including psycho-
logical pressure and economic penalties . . . .” Board
14                                             No. 09-3713

Decision at 3. It should go without saying that a con-
tinuation of a policy is not a change. The Board acknowl-
edged that the Country Report also stated that enforce-
ment of the policy varied significantly throughout the
country and that, while the central government policy
formally prohibited forced abortion or sterilization, there
were reports that local officials had used such tactics
in violation of official policy to meet family planning
targets. Id. Yet the Board found the materials submitted
by Liang in support of her claim of a material change
in circumstances unpersuasive. In its decision denying
Liang’s motion, the Board explained why.
  Some of the materials submitted by Liang in support
of her motion predated the 2003 hearing before the I.J.
These included: (1) excerpts from China’s 1986 entry
and exit control law; (2) the 1999 Chan Le City Family
Planning Q&A Handbook; and (3) the 2002 Population
and Family Planning Regulation of Fujian Province. This
material could have been relevant had it demonstrated
that the rules governing China’s population policy or
their enforcement were more lenient at that time
than they are today. But that is not what the material
suggests. Instead, to the extent it is relevant at all, the
pre-2003 material Liang submitted suggests that the basic
rules governing China’s population policy and its en-
forcement have not materially changed.
  Liang also submitted documents describing popula-
tion control policies and their enforcement in cities,
towns and provinces other than her native Fuzhou City
in Fujian Province. For example, she submitted a family
No. 09-3713                                                15

planning notice, social compensation fee schedule, and
other materials concerning population control from
other towns and cities. She also offered multiple news-
paper articles describing coercive enforcement measures
in Zhejiang Province, Guanxi Province, and other towns
or counties outside of Fuzhou City. The only articles
relating to Fuzhou City refer to an increase in enforce-
ment efforts which were intended to counter an antici-
pated baby boom in 2007, the year of the “golden pig,”
considered an auspicious year to have a child. (A.R. 410;
413.) Given the statement of the more recent State Depart-
ment Country Reports that enforcement of the family
planning policy varied over time and from place to place,
however, the Board concluded these materials did not
pertain. It is also noteworthy that the articles fail to indi-
cate whether similar enforcement efforts took place
prior to 2003. Absent evidence of China’s enforcement
efforts prior to Liang’s original hearing, it is impossible
to conclude that the offered evidence shows a change in
country conditions.
  In fact, the only evidence Liang references in her brief
that specifically addressed whether enforcement of
China’s family planning policy had changed was her
own affidavit in which she stated that “[i]n phone
contacts with my family in China, I was told in the past
year that the Chinese government increased the tensity
[sic] of the enforcement of the Family Planning Law.”
Liang Aff. ¶ 4. But of course, the Board was not required
to give any weight to her own statement since it was
based on second-hand accounts and not her personal
knowledge. See Lin v. Holder, ___ F.3d ___ (7th Cir. 2010)
16                                               No. 09-3713

(“[W]e cannot disagree with the Board’s determination
that the items were unreliable because they were not
based on personal knowledge.”). This is particularly true
in light of the Board’s prior adverse credibility finding.
See Huang v. Mukasey, 534 F.3d 618, 622 (7th Cir. 2008)
(“His own and his wife’s affidavits, and unauthenticated
and possibly fraudulent documents purportedly from
the church and the village government, were not evi-
dence that could be assumed to be uncontaminated by
his demonstrated propensity to lie to obtain asylum.”).
  Liang argues that the Board failed to properly evaluate
the letters from her father and father-in-law which re-
counted several instances of what were described as
forced sterilizations and a forced abortion performed on
local women who had violated China’s family planning
policy. But again, the Board was not required to accept
these unsworn, second-hand descriptions of the ex-
perience of others. Moreover, none of the incidents that
are described involved a forced sterilization or abortion
performed on a parent who returned to China either
pregnant or with children born abroad. Nor was there
any indication from the copies of sterilization and abor-
tion certificates that accompanied the letters that the
described procedures had been coerced. Liang’s state-
ment that these procedures were coerced does not
make them so. Finally, even if the incidents described
by Liang’s father and father-in-law did involve coerced
sterilizations, it is difficult to see how it would constitute
evidence of changed country circumstances. See Chen v.
Gonzales, 489 F.3d 861, 862 (7th Cir. 2007) (“Affidavits
describing some auto accidents or shootings in Illinois
No. 09-3713                                               17

would not demonstrate that the risk from these events
in Illinois is substantial. Likewise affidavits relating
personal experiences or tales about sterilizations in
Fujian would not establish that a person in Chen’s pos-
ition faces a material risk that this would happen to her.”).
  Liang relies heavily on the notice from the Qianyang
Village Committee and criticizes the Board’s refusal to
accord it any weight based on the I.J.’s finding that she
was not credible at the previous hearing. But the Board
offered more than the adverse credibility finding in
support of its rejection of the village notice. The Board
noted that the notice was unsigned and had not been
properly authenticated pursuant to 8 C.F.R. § 1287.6. The
Board questioned why Liang’s husband would choose
to bring to the village officials’ attention the couple’s
situation and took administrative notice of the May 2007
China Profile of Asylum Claims and Country Conditions
issued by the United States Department of State which
described “widespread fabrication and fraud in docu-
ments from Fujian Province.” Board Decision at 4.
Finally, the Board noted that the village notice
specifically references the national law which expressly
prohibits forced abortion and sterilization. Id. Under
the circumstances, we cannot say that its rejection of
the notice was arbitrary or unreasonable.
  Liang cites this Court’s decision in Xiu Zhen Lin v.
Mukasey, 532 F.3d 596 (7th Cir. 2008), and various cases
from other circuits in support of her contention that the
Board abused its discretion in denying her motion to
reopen. In Lin the Court found that the 2006 State De-
18                                              No. 09-3713

partment Country Report included a “stronger state-
ment” regarding the enforcement of the family planning
policy than found in the Country Report for 2001, the
year in which the petitioner in that case was ordered
removed. 532 F.3d at 597. The petitioner in Lin also sub-
mitted a document similar to the village notice Liang
submitted in this case indicating the petitioner would
be targeted for sterilization upon her return. This
Court found such evidence indicative of changed
country conditions and concluded that the petitioner
had carried her burden of showing changed country
conditions that entitled her to reopen her removal pro-
ceeding. Liang argues that the same conclusion
follows here.
  This case differs from Lin, however, in several
important respects. Liang left China in 2003, and her
initial hearing took place in October of that year.
Given these facts, the relevant Country Report is the 2002
Report, not the 2001 Report which the Court found sug-
gestive of lax enforcement of the policy. The 2002
Report stated there were “isolated incidents” of forced
abortions and sterilizations and “the frequency of such
cases was believed to be declining.” The 2007 Report
likewise stated that “[t]here continued to be sporadic
reports of violations of citizens’ rights by local officials
attempting to reduce the number of births in their re-
gion.” Clearly, “isolated incidents” in 2002 and “sporadic
reports” in 2007 hardly support an allegation of changed
conditions—instead they indicate that conditions
have remained largely the same. The more recent report
contains no indication of any material change in enforce-
No. 09-3713                                              19

ment of the long-standing policy. Further, unlike the
village letter in Lin the authenticity of which was
conceded, the Board found the village notice offered by
Liang wholly unreliable for the reasons described above.
Finally, in Lin the government suggested that the im-
position of a fine or social compensation fee for vio-
lating the family planning policy and the consequences
for nonpayment could never amount to persecu-
tion. Here, by contrast, the Board acknowledged that “a
showing of extreme economic deprivation may qualify
as persecution,” Board’s Decision at 4, but noted that
Liang had failed to make a prima facie showing that she
would be subject to financial penalties that would have
such an impact upon her.
  Liang also cites several Eleventh Circuit decisions to
support her position. In both Yaner Li v. Gonzales, 488 F.3d
1371 (11th Cir. 2007), and Xue Xian Jiang v. Attorney
General, 568 F.3d 1252 (11th Cir. 2009), the court held
that the petitioners met their burden for reopening
because of changed country conditions by presenting
personal affidavits, affidavits from relatives in China,
State Department reports, Congressional testimony,
and newspaper articles related to changed country con-
ditions. In reopening the cases the Eleventh Circuit
relied in part on the Board’s own determination that the
affidavits were not “incredible.” Here, in contrast,
the only affidavit Liang offered was her own based on
second-hand information and burdened with the
earlier adverse credibility finding.
  At argument, counsel for Liang criticized the Board for
failing to separately identify and discuss each and every
20                                              No. 09-3713

document submitted in support of her motion to reopen.
In fact, however, the Board carefully catalogued and
summarized the material counsel submitted. To the
extent more detailed analysis was not provided, it
seems clear the Board was hampered in its effort by
number of documents counsel submitted and the
manner in which the material was presented. As the
Board noted,
     Counsel has filed voluminous materials that are
     not tabbed or consecutively paginated, and that
     are sometimes duplicative, poorly photocopied,
     reversed, truncated, and/or not single-sided
     copies. He has also submitted originals, which
     were not requested. Counsel has not complied
     with the filing guidelines in Chapter 3.3 of the
     Board’s Practice Manual.
Board Decision at 2, n. 1. The Board also noted that
many of the documents submitted bore little or no rele-
vance to Liang’s claims. It is difficult to fault the Board
for failing to focus more directly on the handful of the
400 pages of documents submitted in support of the
motion that counsel now claims are key. In any event,
the Board is “not required to write an exegesis on every
contention.” Iglesias v. Mukasey, 540 F.3d 528, 531 (7th Cir.
2008). It is merely required to “consider the issues
raised, and announce its decision in terms sufficient to
enable a reviewing court to perceive that it has heard
and thought and not merely reacted.” Id. The Board
has done so here.
  Finally, counsel emphasized at argument Liang’s claim
that China’s policy had specifically become more
No. 09-3713                                              21

stringent with respect to violations of the one-child
policy by Chinese citizens giving birth abroad. In particu-
lar, he cited an April 2007 report by Susanna Liu, a
United States Customs Citizenship and Immigration
Services investigator for the Guangzhou, China sub-office.
The Liu Report was created in response to numerous
requests from Department of Homeland Security offices
seeking information regarding the treatment of foreign
born children under China’s population policy and con-
denses and evaluates numerous statements from the
Fujian Province Population and Family Planning Com-
mission (“the Commission”). (A.R. 141-150.) Commenting
on this same report, the Third Circuit recently noted in
an unpublished decision that “[a]lthough the Liu
Report contains language indicating that foreign-born
children may be counted against parents for purposes
of family planning compliance, neither it nor the 2007
Country Report stated that sterilization would be the
sanction for violating the family planning policy.” Yan Feng
Pan v. Attorney General of U.S., 375 Fed. Appx. 252, 253
(3d Cir. 2010). Indeed, the May 2007 China Profile of
Asylum Claims and Country Conditions referenced by the
Board in its decision states:
    Consulate General officials visiting Fujian have
    found that coercion through public and other
    pressure has been used, but they did not find any
    cases of physical force employed in connection
    with abortion or sterilization. In interviews with
    visa applicants from Fujian, representing a wide
    cross-section of society, Consulate General Officers
    have found that many violators of the one-child
22                                                No. 09-3713

     policy paid fines but found no evidence of forced
     abortion or property confiscation.
Profile at ¶ 99. The Profile also noted that “U.S. officials in
China were not aware of the alleged official policy, at
the national or provincial levels, mandating the steriliza-
tion of one partner of couples that have given birth to
two children, at least one of whom was born abroad.” Id.
at ¶ 110. In the face of this evidence, the Board’s conclu-
sion that Liang had not shown a change in country con-
ditions was not an abuse of discretion.


                      III. Conclusion
   The Board gave a rational explanations for its conclu-
sion that Liang failed to show changed country condi-
tions in her home province since the time of her initial
asylum hearing. The decision did not inexplicably
depart from established policies or rest on an impermis-
sible basis. For these reasons, the petition for review
is D ENIED.




                            11-24-10